Case 19-45536     Doc 6    Filed 09/03/19 Entered 09/03/19 14:58:01           Main Document
                                        Pg 1 of 9


                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

  In re: Grady Barton Jr. and Dallene Barton )
                                             )                Case No.
                                             )                Chapter 13
  SSN: XXX-XX- 1698                          )                Hearing Date:
  SSN: XXX-XX- 5989                          )                Hearing Loc:
                                             )
  Debtors
                                  CHAPTER 13 PLAN

   1.1      A limit on the dollar amount of a secured claim,         ___ Included
            which may result in a partial payment or no              _X_ Not Included
            payment at all to the secured creditor.
   1.2      Avoidance of a judicial lien or nonpossessory,           ___ Included
            nonpurchase-money security interest.                     _X_ Not Included
   1.3      Nonstandard provisions set out in Part 5.                ___ Included
                                                                     __x_ Not Included

  Part 1.        NOTICES

  TO DEBTORS: This form sets out options that may be appropriate in some cases, but
  the presence of an option does not indicate that the option is appropriate in your
  circumstances or that it is permissible in the Eastern District of Missouri. Plans that do
  not comply with local rules and judicial rulings may not be confirmable.

  TO CREDITORS: Your rights may be affected by this plan. Your claim may be
  reduced, modified, or eliminated. You should read this plan carefully and discuss it
  with your attorney, if you have one in this bankruptcy case. If you do not have an
  attorney, you may wish to consult one. If you oppose the plan’s treatment, you or your
  attorney must file an objection to confirmation in accordance with the Eastern District of
  Missouri Local Bankruptcy Rule 3015. The Bankruptcy Court may confirm this plan
  without further notice if no objection to confirmation is filed. YOU MUST FILE A
  TIMELY PROOF OF CLAIM IN ORDER TO PARTICIPATE IN
  DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL SHARE ONLY
  IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE RECEIVES THE
  CLAIM.

  Part 2.        PLAN PAYMENTS AND LENGTH OF PLAN

  2.1   Plan Payments. Debtor is to make regular payments to the Chapter 13
  Trustee as follows: (complete one of the following payment options)

     (A) $___285_______ per month for _60______ months.



                                              1
Case 19-45536      Doc 6    Filed 09/03/19 Entered 09/03/19 14:58:01            Main Document
                                         Pg 2 of 9


     (B) $____________ per month for _______ months, then $__________ per month
     for _______ months, then $__________ per month for ________ months.

     (C) A total of $___________ through ____________, then $_______ per month for
         ______ months beginning with the payment due in _____________, 20____.

  2.2     Tax Refunds. Within fourteen days after filing federal and state income tax
  returns, Debtor shall provide the Chapter 13 Trustee with a copy of each return
  required to be filed during the life of the plan. The Debtor shall send any tax refund
  received during the pendency of the Chapter 13 case to the Trustee; however, Debtor
  may retain a portion of a tax refund to pay income taxes owed to any taxing authority
  for the same period as the refund. Debtor may also retain $1,250 for single filers or
  $1,500 for joint filers and refundable tax credits consisting of Earned Income Credit
  (EIC) and Additional Child Tax Credit, each year.

  2.3   Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
  _________, if any, to be paid to the Trustee.


  Part 3.          DISBURSEMENTS

  Creditors shall be paid in the following order and in the following fashion. Unless stated
  otherwise, the Chapter 13 Trustee will make the payments to creditors.                    All
  disbursements by the Trustee will be made pro-rata by class, except per month
  disbursements described below. However, if there are funds available after payment of
  equal monthly payments in paragraph 3.5 and fees in paragraph 3.6, those funds may be
  distributed again to those same paragraphs until paid in full before distributing to the next
  highest paragraphs:

  3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

  3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition
  arrearage on any executory contract accepted in paragraphs 3.3(A) or (B) over the
  following period, estimated as follows:

    CREDITOR NAME                 TOTAL AMOUNT DUE               CURE PERIOD (6 months or
    less)




  3.3       Pay the following sub-paragraphs concurrently:

    (A) Post-petition real property lease payments. Debtor assumes executory contract
    for real property with the following creditor(s) and proposes to maintain payments
    (which the Debtor shall pay) in accordance with terms of the original contract as
    follows:

    CREDITOR NAME                 MONTHLY PAYMENT


                                               2
Case 19-45536     Doc 6    Filed 09/03/19 Entered 09/03/19 14:58:01            Main Document
                                        Pg 3 of 9



  (B) Post-petition personal property lease payments. Debtor assumes executory
  contract for personal property with the following creditor(s) and proposes to maintain
  payments (which the Trustee shall pay) in accordance with terms of the original contract
  as follows:

    CREDITOR NAME                MONTHLY PAYMENT               EST MONTHS REMAINING



    (C) Continuing Debt Payments (including post-petition mortgage payments on
    real estate, other than Debtor's residence.) Maintain payments of the following
    continuing debt(s) in accordance with terms of the original contract with any
    arrearages owed at the time of filing to be cured in paragraph 3.5(A). Trustee shall
    make payments in the amount listed below or as adjusted by the creditor under terms
    of the loan agreement.

    CREDITOR NAME                MONTHLY PAYMENT



    (D) Post-petition mortgage payments on Debtor's residence. Payments due post-
    filing on debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly
    amount listed below (or as adjusted by creditor under terms of loan agreement) to:

    CREDITOR NAME                MONTHLY PAYMENT                       BY
                                                                       DEBTOR/TRUSTEE




    (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation
    arrears (not provided for elsewhere in the plan) in full in equal monthly installments
    over the life of the plan, estimated as:

    CREDITOR NAME                        TOTAL AMOUNT DUE              INTEREST RATE


  3.4     Attorney Fees. Pay Debtor's attorney $_2200______ in equal monthly
   payments over ____18____ months (no less than 18 months). Any additional fees
   allowed by the Court shall be paid pursuant to paragraph 3.6 below. [See procedures
   manual for limitations on use of this paragraph]

  3.5     Pay the following sub-paragraphs concurrently:

    (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
    arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments
    over the period set forth below and with the interest rate identified below, estimated as
    follows:

    CREDITOR NAME       TOTAL AMOUNT DUE               CURE PERIOD           INTEREST
                                                                             RATE

                                              3
Case 19-45536        Doc 6     Filed 09/03/19 Entered 09/03/19 14:58:01          Main Document
                                            Pg 4 of 9




    (B) Secured claims to be paid in full. The following claims shall be paid in full in
    equal monthly payments over the period set forth below with 7% interest:

    CREDITOR                 EST BALANCE DUE                   REPAY PERIOD      TOTAL w/
                                                                                 INTEREST

                                                               60 months

  (C) Secured claims subject to modification. Pay all other secured claims the fair
  market value of the collateral, as of the date the petition was filed, in equal monthly
  payments over the period set forth below with 7% interest and with any balance of the
  debt to be paid as non-priority unsecured debt under paragraph 3.9(A), estimated as set
  forth below. If no period is set forth below for a claim to be paid under this paragraph,
  the claim will be paid over the plan length.

    CREDITOR                 BALANCE DUE           FMV         REPAY PERIOD      TOTAL w/
                                                                                 INTEREST

        Consumer Portfolio Services   $11,000       $7566      60 months         $8988

                                                (97% of NADA Retail)


    (D) Co-debtor debt paid in equal monthly installments. The following co-debtor
    claims(s) to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
    such claim(s) shall be paid in equal monthly installments over the period and with
    interest as identified below:

    CREDITOR         EST BALANCE TRUSTEE/CO-DEBTOR                PERIOD      INTEREST RATE




    (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in
    a notice filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a
    supplement to an allowed claim or any other post-petition fees and costs which the
    Court allows and orders the Trustee to pay. Any such amounts shall be paid in equal
    monthly payments over the remainder of the plan duration and shall not receive
    interest.


  3.6     Additional Attorney Fees. Pay $2400 of Debtor's attorney's fees and any
  additional Debtor's attorney's fees allowed by the Court.

  3.7        Pay sub-paragraphs concurrently:

    (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
    guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by

                                                     4
Case 19-45536     Doc 6     Filed 09/03/19 Entered 09/03/19 14:58:01        Main Document
                                         Pg 5 of 9


    Trustee, pay claim in full with interest rate as identified below:

    CREDITOR NAME         EST TOTAL DUE             TRUSTEE/CO-DEBTOR    INTEREST RATE


    (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
    recoverable by, a governmental unit, will be paid a fixed amount with the balance to
    be owed by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and
    1322(a)(4). Regular payments that become due after filing shall be paid directly by
    Debtor(s):

    CREDITOR              TOTAL DUE                 TOTAL AMOUNT PAID BY TRUSTEE


  3.8     Priority Claims. Pay priority claims allowed under § 507 that are not addressed
  elsewhere in the plan in full, estimated as follows:

    CREDITOR NAME                         TOTAL AMOUNT DUE

   State of Missouri                      $1400

   3.9      Pay the following sub-paragraphs concurrently:

    (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total
    owed: $90,831. Amount required to be paid to non-priority unsecured creditors as
    determined by §1325(a)(4) hypothetical Chapter 7 liquidation calculation:
    $_____0______. Amount required to be paid to nonpriority unsecured creditors as
    determined by §1325(b) calculation: $___0_______. Debtor guarantees a minimum of
    $___0___ (Dollar amount or 100%) will be paid to non-priority unsecured creditors.

    (B) Surrender of Collateral. Debtor proposes to surrender the following collateral
    to the following creditor(s). (Choose one).
        x Any deficiency shall be paid as non-priority unsecured debt.
         □ The Trustee shall stop payment on the creditor's claim until such time as the
         creditor files an amended claim showing the secured and unsecured deficiency (if
         any) still owed after sale of the surrendered collateral.

    CREDITOR                   COLLATERAL

    Americredit DBA GM Financial       2012 GMC Terrain

    (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory
    contract(s) with the following creditor(s). Any balance will be paid as non-priority
    unsecured debt:

    CREDITOR                   CONTRACT/LEASE


  Part 4.          OTHER STANDARD PLAN PROVISIONS

                                                5
Case 19-45536     Doc 6     Filed 09/03/19 Entered 09/03/19 14:58:01            Main Document
                                         Pg 6 of 9



  4.1      Absent a specific order of the Court to the contrary, the Chapter 13 Trustee,
  rather than the Debtor, will make all pre-confirmation disbursements pursuant to §
  1326(a).

  4.2      All creditors entitled to pre-confirmation disbursements, including lease
  creditors, must file a proof of claim to be entitled to receive payments from the Chapter
  13 Trustee.

  4.3      The proof of claim shall control the valuation of collateral and any valuation
  stated in the plan shall not be binding on the creditor.

  4.4    The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for
  payment to any creditor secured by a mortgage on real estate pending filing of a claim.

  4.5      Any post-petition claims filed and allowed under § 1305 may be paid through
  the plan.

  4.6     Debtor is not to incur further credit or debt without the consent of the Court
  unless necessary for the protection of life, health or property and consent cannot be
  obtained readily.

  4.7     All secured creditors shall retain the liens securing their claims until the earlier
  of the payment of the underlying debt determined under non-bankruptcy law or
  discharge under       § 1328. However, Debtor will request avoidance of non-purchase
  money liens secured by consumer goods as well as judicial liens which impair
  exemptions and said creditors will not retain their liens if the court enters an order
  granting Debtor's request to avoid the liens.

  4.8     Any pledged credit union shares or certificates of deposit held by any bank shall
  be applied to the amount owed such claimant.

  Part 5.         NONSTANDARD PLAN PROVISIONS

  Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
  nonstandard provision is a provision not otherwise included in the Official Form or
  Local Form or deviating from it. Nonstandard provisions set out elsewhere in this plan
  are ineffective.

  The following plan provisions will be effective only if there is a check in the box
  “included” in Part 1 of this Plan:

  5.1
        ___________________________________________________________________
  _________________________________________________________________________
  _________________________________________________________________________
  _________________

                                               6
Case 19-45536      Doc 6     Filed 09/03/19 Entered 09/03/19 14:58:01            Main Document
                                          Pg 7 of 9



  5.2
        ___________________________________________________________________
  _________________________________________________________________________
  _________________________________________________________________________
  _________________

  Part 6.         VESTING OF PROPERTY OF THE ESTATE

  6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

  Part 7.         CERTIFICATION

  The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
  provisions in this Plan are identical to those contained in Official Local Form 13 of the
  Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.


  DATE:__9/3/2019_               DEBTOR: /s/ Grady Barton Jr.
  DATE:__9/3/2019_               DEBTOR: /s/ Dallene Barton




  DATE:__9/3/2019                        __/s/ Andrew Kirkwood Smith____
                                         Andrew Kirkwood Smith 61641MO
                                         Attorney for Debtor
                                         26A North Central Avenue
                                         Clayton, MO 63105
                                         Phone: 314-740-2989 Fax: 314-781-2695
                                         aksmithlaw@gmail.com




                                      Certificate of Service

  I certify that a true and correct copy of the foregoing document was filed electronically
  with the United States Bankruptcy Court, and has been served by Regular United States
  Mail Service, first class, postage fully pre-paid, addressed to the parties listed below on
  September 3rd, 2019.




                                                7
Case 19-45536       Doc 6    Filed 09/03/19 Entered 09/03/19 14:58:01       Main Document
                                          Pg 8 of 9
Diana Daugherty
Chapter 13 Trustee                              Check Into Cash
PO Box 430908                                   1020 East Main Street Suite B
St. Louis, MO 63143                             Union, MO 63084

 Office of the United States Trustee            Consumer Collection Mn
111 South 10th Street                           2333 Grissom Dr
Suite 6.353                                     Saint Louis, MO 63146
St. Louis, MO 63102
                                                Consumer Portfolio Services
Aaron Sales & Lease Ow                          PO Box 57071
1015 Cobb Place Blvd Nw                         Irvine, CA 92619
Kennesaw, GA 30144
                                                Dr. Lumpkin
Account Resolution Corporation                  409 W Osage
PO Box 3860                                     Pacific, MO 63069
Chesterfield, MO 63006
                                                Fed Loan Serv
Acs/navient                                     Po Box 60610
C/o Acs                                         Harrisburg, PA 17106
Utica, NY 13501
                                                GECRB/Banana Republic
Advance America                                 Attn: Bankruptcy
47 Silo Drive, Suite 103                        Po Box 103104
Union, MO 63084                                 Roswell, GA 30076

Allen Portable Buildings                        Inbox Loan
275 County Highway                              PO BOx 881
Sikeston, MO 63801                              Santa Rosa, CA 95401

Ameren Missouri                                 Mercy Hospital
PO Box 66700                                    PO Box 504856
Saint Louis, MO 63166                           Saint Louis, MO 63150

Americredit Financial DBA GM Financial          Metropolitan Education
PO Box 183853                                   176 West Adams
Arlington, TX 76096                             Chicago, IL 60603

Capital One                                     Mohela/zions
3905 N Dallas Pkwy                              633 Spirit Drive
Plano, TX 75093                                 Chesterfield, MO 63005

Cash Net USA                                    National Rent to Own
200 West Jackson Suite 1400                     1937 Bedford Center Drive
Chicago, IL 60606                               Washington, MO 63090

Chase Card                                      National Rent to Own
Po Box 15298                                    1937 Bedford Center Drive
Wilmington, DE 19850                            Washington, MO 63090
Case 19-45536       Doc 6    Filed 09/03/19 Entered 09/03/19 14:58:01   Main Document
                                          Pg 9 of 9
                                                Umb Bank Na
Navy Federal Cr Union                           Po Box 419734
Po Box 3700                                     Kansas City, MO 64141
Merrifield, VA 22119
                                                Us Dept Of Ed/glelsi
Progressive Leasing                             Po Box 7860
256 West Data Drive                             Madison, WI 53707
Draper, UT 84020
                                                Wells Fargo
Progressive Manageme                            Wells Fargo Bank
Po Box 2220                                     Mac X2505-033 Pob 10438
West Covina, CA 91793                           Des Moines, IA 50306

Security Fin                                    /s/ Andrew Smith
C/o Security Finan                              Andrew Smith
Spartanburg, SC 29304

Senex Services Corp
333 Founds Rd
Indianapolis, IN 46268

Speedy Cash
PO Box 780408
Wichita, KS 67278

Springleaf Financial S
1601 Heritage Hills Dr
Washington, MO 63090

SSM Medical Health Group
PO Box 795100
Saint Louis, MO 63179

State of Missouri Income Taxes
301 West High Street
Jefferson City, MO 65101

State of Missouri Taxation
PO Box 385
Jefferson City, MO 65105

Sun Loan
33 Silo Drive
Union, MO 63084

Tower Loan
Pob 320001
Flowood, MS 39232


                                            9
